                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

 NEHEMIAS MEJIA                             :
                                            :
                Plaintiff                   :
                                            :
        v.                                                  Case No.:8:19-cv-01563-GJH
                                            :
                                            :
 TELEMUNDO MID-ATLANTIC LLC :
                                    :
             Defendant              :
______________________________________


        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
          SECOND AMENDED COMPLAINT OR, IN THE ALTERNATIVE,
                 TO STRIKE CLAIM FOR PUNITIVE DAMAGES

       Plaintiff, Nehemias Mejia, by and through undersigned counsel, hereby opposes

Defendant’s Motion to Dismiss Second Amended Complaint or, in the Alternative, to Strike

Claim for Punitive Damages. In his Amended Complaint, Plaintiff has set forth well pleaded

factual allegations to support a cause of action for defamation. For this reason, and reasons set

forth more fully in Plaintiff’s accompanying memorandum in opposition thereto, Defendant’s

motion must be denied pursuant to Rule 12(b)(6).


                                                    _________/s/__________________
                                                    Katherine D. Oates
                                                    Krum, Gergely & Oates, LLC
                                                    200A Monroe Street, Suite 305
                                                    Rockville, Maryland 20850
                                                    (301) 840-0080
                                                    (240) 341-1423 (fax)
                                                    katherine@kgofirm.com
___________/s/________________
Jonathan R. Carroll
Jezic & Moyse, LLC
2730 University Blvd., West
Suite 604
Wheaton, Maryland 20902
(240) 292-7200
(240) 292-7225 (fax)
jonathancarroll@jkmfirm.com

Attorneys for Plaintiff
                                 CERTIFICATE OF SERVICE

       I certify that on September 17, 2019, I filed a true and correct copy of the foregoing

Opposition to Defendant’s Motion to dismiss Second Amended Complaint or, in the Alternative,

to Strike Claim for Punitive Damages with the Court’s cm/ecf system, which will cause a copy

to be served on all counsel of record.


September 17, 2019
                                          ___________/s/________________
                                                Katherine D. Oates
